Case 3:18-cv-01510-NJR Document 46 Filed 05/31/19 Page 1 of 2 Page ID #650




                    UNITED STATES DISTRICT COURT
                           Southern DISTRICT OF ILLINOIS


     EDWARD HAGOOD,

                          Plaintiff,
     v.                                            Case Number: 3:18-cv-1510-NJR-SCW


     PORTFOLIO RECOVERY
     ASSOCIATES, LLC,

                     Defendant
      ________________________________/



                   Plaintiff’s Motion for Summary Judgment

           Plaintiff Edward Hagood (“Hagood” or “Plaintiff”) submits his Motion

    for Summary Judgment. For the reasons set forth in the accompanying

    Memorandum in Support, Hagood requests that the Court grant his Motion for

    Summary Judgment and award damages to Plaintiff in the amount of $532,500.00,

    calculated as 355 calls X $500 per call statutory damages, trebled for a willful

    violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.




     Plaintiff ’s Motion for Summary Judgment                              Page | 1
Case 3:18-cv-01510-NJR Document 46 Filed 05/31/19 Page 2 of 2 Page ID #651




    Respectfully submitted:


     Joel S. Halvorsen                          By:   /s/ Chris R. Miltenberger
     HALVORSEN KLOTE                                  Chris R. Miltenberger
     680 Craig Road                                   Texas Bar Number: 14171200
     Suite 104
     St. Louis, MO 63141                              The Law Office of Chris R.
     P: (314) 451-1314                                Miltenberger, PLLC
     F: (314) 787-4323
     joel@hklawstl.com                                1360 N. White Chapel, Suite 200
                                                      Southlake, Texas 76092-4322
                                                      817-416-5060 (office)
                                                      817-416-5062 (fax)
                                                      chris@crmlawpractice.com

                                                      Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE


        This is to certify that on May 31, 2019, a true and correct copy of the above was
    filed electronically and served electronically on the following counsel of record for
    Defendant:

    Seth M. Erickson
    TROUTMAN SANDERS LLP
    One North Wacker Drive, Suite 2905
    Chicago, Illinois 60606
                                   By:           /s/ Chris R. Miltenberger
                                                 Chris R. Miltenberger




     Plaintiff ’s Motion for Summary Judgment                                   Page | 2
